DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on November 3, 2022.  Claims 1-3, 5-9, 11-17, 19, and 20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2022 has been entered.

Response to Arguments
Concerning the first “Rejections under 35 U.S.C. § 103” section, which appears to be mislabeled and instead discusses claim objections, on page 6 of the Applicant’s Response filed on November 3, 2022, the amendments to claims 1, 11, and 14 to address the minor informalities have obviated the necessity of the objections to the claims.  Therefore, the claim objections are withdrawn.
Concerning the second “Rejections under 35 U.S.C. § 103” section on pages 6-7 of the Applicant’s Response filed on November 3, 2022, the applicant’s arguments have been fully considered, but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5-9, 11-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santangelo et al. US 2014/0243893 A1 (Santangelo) in view of Lombardo et al. (US 2012/0290004, hereinafter Lombardo) and Sikora et al. US 2004/0204722 A1 (Sikora).
Concerning claim 1, the Santangelo prior art reference teaches a suture anchor device (Figure 8A&B; 110) comprising: a suture anchor body (130) comprising a first end and a second end (Figure 8A) and multiple adjacent folds (Figure 8A; 134) and a central longitudinal axis extending between the first end and the second end, each of said folds comprising an apex extending in a first direction (Figure 8A; apices of folds 134 extend in outward direction) and two legs on either side of each apex, wherein each leg extends in a different direction away from each respective apex (See OA Figure 1 below; legs point in inward direction); a filament (110) consisting essentially of an elongated body (portion of the filament between ends) extending through each leg of the suture anchor body once from the first end to the second end (Figure 8A), the elongate body having a first working end (138’) extending from the first end of the suture anchor body and a second working end (114) extending from the second end of the suture anchor body, wherein: the second working end includes a hole (116) formed through the body of the filament at the second working end from one side of the body to an opposite side of the body; and the first working end is configured to be moveably positioned through the hole from a first side of the second working end to a second side of the second working end ([¶ 0025]), wherein the Santangelo reference teaches a hole that passes through a terminal end (112) to from a loop (120) allowing for adjustment by pulling the second working end ([¶ 0029]), but does not specifically teach the filament extending through each leg of the suture anchor body along an axis offset from the central longitudinal axis or a laterally positioned hole formed through the body of the filament.
However, the Lombardo reference teaches a suture anchor device (Figure 2; 1) comprising a suture anchor body (Figure 2; 20) comprising a first end (Figure 2; 21) and a second end (Figure 2; 22) and multiple adjacent folds (Figure 9), and a central longitudinal axis extending between the first end and the second end (Figure 2; 24), each of said folds comprising an apex extending in a first direction and two legs on either side of each apex (Figure 9); a filament consisting essentially of an elongated body extending through each leg of the suture anchor body only once from the first end to the second end (Figure 9; 30), wherein the reference states that the filament may extend through each leg of the suture anchor body along an axis offset from the central longitudinal axis ([¶ 0048]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the filament extend through each leg of the suture anchor body along an axis offset from the central longitudinal axis as in the Lombardo reference given this is provided as an obvious alternative to the filament extending along the central longitudinal axis (Lombardo; [¶ 0048]), therein providing a simple substitution of one known method of extending the filament through the suture anchor body (offset from the central longitudinal axis) for another known method of extending the filament through the suture anchor body (along the central longitudinal axis), which would yield the predictable result of operating in effectively the same manner.  It is also noted by the examiner that the Specification is silent as to any criticality for an offset positioning of the filament through the suture anchor body.  Thus, this appears to be a matter of obvious design choice.
Furthermore, the Sikora reference teaches a tissue fixation device, therein being in the same field of endeavor as the suture anchor of the Santangelo reference, wherein the device comprises an elongated body that forms a loop, the loop being formed by passing a first working end (125) through a laterally positioned hole (305) formed in a second working end (210) allowing for adjustment by pulling the second working end ([¶ 0025]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second working end of the Santangelo reference to include the laterally positioned hole formed in the body of the filament as in the Sikora reference given the substitution of one known element (suture with a laterally positioned hole of Sikora) for another (end to side hole of Santangelo) would have been obvious to one of ordinary skill in that art before the effective filing date since the substitution with the hole of Sikora would have yielded predictable results, namely, forming a loop that allows adjustment by pulling that operates in effectively the same exact manner (Sikora; [¶ 0025]).

    PNG
    media_image1.png
    313
    662
    media_image1.png
    Greyscale

OA Figure 1
Concerning claim 2, the combination of the Santangelo, Lombardo, and Sikora references as discussed above teaches the suture anchor of claim 1, wherein the Santangelo reference further teaches a loop (Figure 4; 120 | Figures 8A&B; 123) formed by the first working end positioned through the hole (as modified by Sikora) from the first side of the second working end to the second side of the second working end (114).
Concerning claim 3, the combination of the Santangelo, Lombardo, and Sikora references as discussed above teaches the suture anchor of claim 2, wherein the Santangelo reference further teaches that in an undeployed state the loop has a first diameter, and in a deployed state the loop has a second diameter, the second diameter being less than the first diameter (Figures 8A&B | [¶ 0036]).  
Concerning claim 5, the combination of the Santangelo, Lombardo, and Sikora references as discussed above teaches the suture anchor of claim 3, wherein the Santangelo reference further teaches the suture anchor body being a fibrous construct ([¶ 0028], textile).  
Concerning claim 6, the combination of the Santangelo, Lombardo, and Sikora references as discussed above teaches the suture anchor of claim 5, wherein the Santangelo reference further teaches the filament comprising an intermediate portion passing through the construct in at least three passing locations comprising a first passing - 10 - 2959989.1 8/11/2017CONMED Docket: C0302-NPlocation nearest a first end of the construct, a last passing location nearest a second end of the construct, and at least one intermediate passing location between said first passing location and said last passing location (See OA Figure above).
Concerning claim 7, the combination of the Santangelo, Lombardo, and Sikora references as discussed above teaches the suture anchor of claim 5, wherein the Santangelo reference further teaches that in the undeployed state, the fibrous construct has a first fibrous construct width or thickness and a first fibrous construct length (Figure 8a), and the filament extends a first filament length between said first passing location and said last passing location (Figure 8a), and wherein in a deployed state, the fibrous construct has a second fibrous construct width or thickness and a second fibrous construct length (Figure 8b), and the filament extends a second filament length between said first passing location and said last passing location (Figure 8b), the second fibrous construct width or thickness being greater than the first fibrous construct width or thickness, the second fibrous construct length being shorter than the first fibrous construct length, and the second filament length being shorter than said first filament length ([¶ 0036]).  
Concerning claim 8, the combination of the Santangelo, Lombardo, and Sikora references as discussed above teaches the suture anchor of claim 6, wherein the Santangelo reference further teaches the fibrous construct being a ribbon having a longitudinal axis extending between the first end and the second end, a length along the longitudinal axis, a mattress thickness and a width (Figure 8a; 130).
Concerning claim 9, the combination of the Santangelo, Lombardo, and Sikora references as discussed above teaches the suture anchor of claim 8, wherein the Santangelo reference further teaches passing locations being arranged along or parallel to said longitudinal axis (Figure 8A; it is noted that because the suture anchor is deformable, the structure may be straightened out to form a straight line).
Concerning claim 11, the Santangelo prior art reference teaches a suture anchor device deployment system (Figure 8A&B; 110) comprising: a suture anchor insertion device comprising a proximal end and a distal end ([¶ 0004], [¶ 0034] state the anchor is used with an insertion tool); a suture anchor body (130) comprising a first end and a second end and (Figures 8A) and multiple adjacent folds (Figure 8A; 134), and a central longitudinal axis extending between the first end and the second end, each of said folds comprising an apex extending in a first direction (Figure 8A; apices of folds 134 extend in outward direction) and two legs on either side of each apex, wherein each leg extends in a different direction away from each respective apex (See OA Figure 1 above; legs point in inward direction), wherein the suture anchor body is positioned on the distal end of the insertion device ([¶ 0034]); a filament (138) consisting essentially of an elongated body (portion of the filament between ends) extending through each of the suture anchor body only once from the first end to the second end (Figure 8A), the elongated body having a first working end (138’) extending from the first end of the suture anchor body and a second working end (114) extending from the second end of the suture anchor body, wherein the second working end includes a hole  (116) formed through the body of the filament at the second working end from one side of the body to an opposite side of the body; and the first working end is configured to be moveably positioned through the hole from a first side of the second working end to a second side of the second working end ([¶ 0025]), wherein the Santangelo reference teaches a hole that passes through a terminal end (112) to from a loop (120) allowing for adjustment by pulling the second working end ([¶ 0029]), but does not specifically teach the filament extending through each leg of the suture anchor body along an axis offset from the central longitudinal axis or a laterally positioned hole formed through the body of the filament.
However, the Lombardo reference teaches a suture anchor device (Figure 2; 1) comprising a suture anchor body (Figure 2; 20) comprising a first end (Figure 2; 21) and a second end (Figure 2; 22) and multiple adjacent folds (Figure 9), and a central longitudinal axis extending between the first end and the second end (Figure 2; 24), each of said folds comprising an apex extending in a first direction and two legs on either side of each apex (Figure 9); a filament consisting essentially of an elongated body extending through each leg of the suture anchor body only once from the first end to the second end (Figure 9; 30), wherein the reference states that the filament may extend through each leg of the suture anchor body along an axis offset from the central longitudinal axis ([¶ 0048]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the filament extend through each leg of the suture anchor body along an axis offset from the central longitudinal axis as in the Lombardo reference given this is provided as an obvious alternative to the filament extending along the central longitudinal axis (Lombardo; [¶ 0048]), therein providing a simple substitution of one known method of extending the filament through the suture anchor body (offset from the central longitudinal axis) for another known method of extending the filament through the suture anchor body (along the central longitudinal axis), which would yield the predictable result of operating in effectively the same manner.  It is also noted by the examiner that the Specification is silent as to any criticality for an offset positioning of the filament through the suture anchor body.  Thus, this appears to be a matter of obvious design choice.
Furthermore, the Sikora reference teaches a tissue fixation device, therein being in the same field of endeavor as the suture anchor of the Santangelo reference, wherein the device comprises an elongated body that forms a loop, the loop being formed by passing a first working end (125) through a laterally positioned hole (305) formed in a second working end (210) allowing for adjustment by pulling the second working end ([¶ 0025]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second working end of the Santangelo reference to include the laterally positioned hole formed in the body of the filament as in the Sikora reference given the substitution of one known element (suture with a laterally positioned hole of Sikora) for another (end to side hole of Santangelo) would have been obvious to one of ordinary skill in that art before the effective filing date since the substitution with the hole of Sikora would have yielded predictable results, namely, forming a loop that allows adjustment by pulling that operates in effectively the same exact manner (Sikora; [¶ 0025]).
Concerning claim 12, the combination of the Santangelo, Lombardo, and Sikora references as discussed above teaches the suture anchor of claim 11, wherein the Santangelo reference further teaches the device further comprising a loop formed by the first working end positioned through the hole (as modified by Sikora) from the first side of the second working end to the second side of the second working end (Figures 8A&B).  
Concerning claim 13, the combination of the Santangelo, Lombardo, and Sikora references as discussed above teaches the suture anchor of claim 12, wherein the Santangelo reference further teaches that in an undeployed state the loop has a first diameter, and in a deployed state the loop has a second diameter, the second diameter being less than the first diameter (Figures 8A&B).
Concerning claim 14, the Santangelo prior art reference teaches a method for securing a filament to an anchor body of a suture anchor comprising: providing a suture anchor (Figure 8A; 110) comprising: a suture anchor body (134) comprising a first end and a second end (Figure 8A) and multiple adjacent folds (Figure 8A; 134), and a central longitudinal axis extending between the first end and the second end, each of said folds comprising an apex extending in a first direction (Figure 8A; apices of folds 134 extend in outward direction) and two legs on either side of each apex, wherein each leg extends in a different direction away from each respective apex (See OA Figure 1 above; legs extend in the inward direction); a filament (138) consisting essentially of an elongated body (portion of the filament between ends) extending through each leg of the suture anchor body only once from the first end to the second end (Figure 8A), the elongated body having a first working end (138’) extending from the first end of the suture anchor body and a second working end (114) extending from the second end of the suture anchor body, wherein the second working end includes a hole (116) formed through the body of the filament at the second working end from one side of the body to an opposite side of the body; and positioning the first working end through hole from a first side of the second working end to a second side of the second working end to form a loop ([¶ 0025]), wherein the Santangelo reference teaches a hole that passes through a terminal end (112) to from a loop (120) allowing for adjustment by pulling the second working end ([¶ 0029]), but does not specifically teach the filament extending through each leg of the suture anchor body along an axis offset from the central longitudinal axis or a laterally positioned hole formed through the body of the filament.
However, the Lombardo reference teaches a suture anchor device (Figure 2; 1) comprising a suture anchor body (Figure 2; 20) comprising a first end (Figure 2; 21) and a second end (Figure 2; 22) and multiple adjacent folds (Figure 9), and a central longitudinal axis extending between the first end and the second end (Figure 2; 24), each of said folds comprising an apex extending in a first direction and two legs on either side of each apex (Figure 9); a filament consisting essentially of an elongated body extending through each leg of the suture anchor body only once from the first end to the second end (Figure 9; 30), wherein the reference states that the filament may extend through each leg of the suture anchor body along an axis offset from the central longitudinal axis ([¶ 0048]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the filament extend through each leg of the suture anchor body along an axis offset from the central longitudinal axis as in the Lombardo reference given this is provided as an obvious alternative to the filament extending along the central longitudinal axis (Lombardo; [¶ 0048]), therein providing a simple substitution of one known method of extending the filament through the suture anchor body (offset from the central longitudinal axis) for another known method of extending the filament through the suture anchor body (along the central longitudinal axis), which would yield the predictable result of operating in effectively the same manner.  It is also noted by the examiner that the Specification is silent as to any criticality for an offset positioning of the filament through the suture anchor body.  Thus, this appears to be a matter of obvious design choice.
Furthermore, the Sikora reference teaches a tissue fixation device, therein being in the same field of endeavor as the suture anchor of the Santangelo reference, wherein the device comprises an elongated body that forms a loop, the loop being formed by passing a first working end (125) through a laterally positioned hole (305) formed in a second working end (210) allowing for adjustment by pulling the second working end ([¶ 0025]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second working end of the Santangelo reference to include the laterally positioned hole formed in the body of the filament as in the Sikora reference given the substitution of one known element (suture with a laterally positioned hole of Sikora) for another (end to side hole of Santangelo) would have been obvious to one of ordinary skill in that art before the effective filing date since the substitution with the hole of Sikora would have yielded predictable results, namely, forming a loop that allows adjustment by pulling that operates in effectively the same exact manner (Sikora; [¶ 0025]).
Concerning claim 15, the combination of the Santangelo, Lombardo, and Sikora references as discussed above teaches the method of claim 14, wherein the Santangelo reference further teaches the method comprising the step of positioning the suture anchor body on a distal end of a suture anchor insertion device ([¶ 0004], [¶ 0034]; the anchor is used with an insertion tool).  
Concerning claim 16, the combination of the Santangelo, Lombardo, and Sikora references as discussed above teaches the method of claim 15, wherein the Santangelo reference further teaches the method comprising the step of positioning the distal end of the suture anchor insertion device into a pre-formed bone hole ([¶ 0004], [¶ 0034]; the anchor is used with an insertion tool for placing through holes in the skeletal structure).  
Concerning claim 17, the combination of the Santangelo, Lombardo, and Sikora references as discussed above teaches the method of claim 16, the Santangelo reference further teaches the method comprising the step of decreasing the diameter of the loop by pulling on the first working end away from the hole (Figures 8A&B, [¶ 0036]).
Concerning claim 19, the combination of the Santangelo, Lombardo, and Sikora references as discussed above teaches the method of claim 17, wherein the Santangelo reference further teaches the suture anchor body being a fibrous construct ([¶ 0028], textile). 
Concerning claim 20, the combination of the Santangelo, Lombardo, and Sikora references as discussed above teaches the method of claim 19, wherein the Santangelo reference further teaches the method comprising the step of increasing a width or thickness of the fibrous construct and decreasing a length of the fibrous construct by pulling on at least one of the first working end and the second working end ([¶ 0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        12/8/2022